DETAILED ACTION

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a signal sensing module, comprising, in combination with the other recited elements, a first piezoresistive material layer formed on the surface and covering the sensing electrode, wherein the first piezoresistive material layer has a resistance value; and a sensing circuit disposed on the substrate and configured to sense a 10change of the resistance value when a pressure wave passes through the first piezoresistive material layer. 

With regard to Claim 14, the prior arts of the record do not teach or fairly suggest an ultrasonic probe, comprising, in combination with the other recited elements, a first piezoresistive material layer formed on the surface and covering the sensing electrode, wherein the first piezoresistive material layer has a resistance value; and 20a sensing circuit disposed on the substrate and configured to sense a change of the resistance value when a pressure wave passes through the first piezoresistive material layer.  

Claims 2-13, 15-24 are allowed by virtue of their dependence from Claims 1 and 14.

The most pertinent prior art of record is to Kadota et al. (US 2001/0035695 A1, “Kadota”). Kadota teaches a surface acoustic wave device comprising: a substrate; an electrode 
Another pertinent prior art of record is to Chiang et al. (US 2018/0074638 A1). Chiang teaches a pressure sensing module and a pressure sensing touch control system wherein when no pressing pressure is applied on the sensing module 10, the bridge circuit 111 is in a balanced state. When a pressing pressure is applied on the sensing module 10, one or more bridge circuits 111 located adjacent a position which is pressed are deformed to vary a resistance value of the pressure sensing unit 121, and then the balanced state of the Wheatstone bridge is broken to result in a variation of the output voltage difference signal U.sub.0 (a voltage difference signal U.sub.AC as shown in FIG. 4). Different pressures correspond to different variances of the resistance value, and different voltage difference signals are generated accordingly. Therefore, by calculating and processing the voltage difference signal U.sub.0 of the Wheatstone bridge, a corresponding pressure value is obtained. In the following equations, R.sub.1, R.sub.2, R.sub.3 and R.sub.4 are used to represent the resistance value of R.sub.1, the resistance value of R.sub.2, the resistance value of R.sub.3 and the resistance value of R, respectively [0060].
Another pertinent prior art of record is to Gerardi et al. (5,195,046). Gerardi teaches an apparatus for monitoring and detecting faults in a structure comprising: a) a continuity sensor comprising a first low resistance layer, said first low resistance layer being in the form of at least one elongated low resistance path having a first electrode and having first and second ends; and b) a dynamic strain sensor adapted for attachment to a surface of said structure and having: i) a first piezoelectric layer; and ii) said first low resistance layer, said first electrode being attached 
The invention of Kadota, Chiang and Geradi arts, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-24 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861